Citation Nr: 0401548	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-02 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased monthly apportionment of the 
veteran's VA compensation benefits in excess of $55.50 each 
on behalf of the two minor children of the veteran in the 
appellant's custody.


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to December 
1994.  The appellant is the veteran's former spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied the appellant's request for a 
monthly apportionment of the veteran's VA compensation 
benefits in excess of $57 total on behalf of the two minor 
children of the veteran in the appellant's custody.  

In October 2002, the appellant testified at the RO before a 
hearing officer.  

In a May 2003 decision, the RO granted a monthly 
apportionment of the veteran's VA benefits in the amount of 
$55.50 each on behalf of the two minor children of the 
veteran in the appellant's custody.  The appellant continues 
to disagree with the amount of apportionment granted.  

In June 2003, the appellant appeared at the RO and testified 
at a videoconference hearing that was conducted by the 
undersigned sitting in Washington, D.C.  


REMAND

At her June 2003 hearing, the appellant testified that she 
was not employed, having left her jobs in February 2003.  She 
also indicated that she had never received court-ordered 
monthly child support payments of $401.22, and that she and 
her daughters were disabled and required treatment.  She 
stated that in terms of income and expenses, she was "always 
in the red."  

A preliminary review of the claims file shows that a 
financial status report was last submitted by the appellant 
in about March 2002, and the veteran in April 2002.  It is 
the Board's judgment that updated financial reports are 
necessary in order to fairly determine whether the appellant 
is entitled to an increased monthly apportionment of the 
veteran's VA benefits on behalf of the two minor children of 
the veteran in her custody.  

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enhances 
the VA's obligation to notify the appellant about her claim 
(i.e., what information or evidence is required to grant her 
claim) and to assist her to obtain evidence for her claim.  

In reviewing the record, the Board notes that neither the 
appellant nor the veteran has been adequately apprised of the 
VCAA and the responsibilities of the VA and claimant under 
that law, with regard to the apportionment claim on behalf of 
the veteran's two minor children.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the appellant and veteran 
or obtaining any additional medical or other evidence, as 
deemed appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the appellant and 
veteran have been notified of what information or evidence 
was needed from them and what the VA has done and will do to 
assist the appellant in substantiating her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Finally, the Board notes that a claim for an apportionment is 
a "contested claim" and is subject to special procedural 
regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 
19.102.  Thus, each party must be provided notices and 
determinations related to the contested claim, and both 
parties must be advised of the applicable laws and 
regulations.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the appellant 
and veteran and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify them of what information or 
evidence was needed from them and what 
the VA has done and will do to assist the 
appellant in substantiating her claim for 
an increased monthly apportionment of the 
veteran's VA compensation benefits in 
excess of $55.50 each on behalf of the 
two minor children of the veteran in her 
custody.  

2.  The appellant and veteran should be 
furnished a Financial Status Report (VA 
Form 20-5655) and afforded the 
opportunity to provide current income and 
expense data.

3.  Thereafter, the RO should readjudicate 
the appellant's claim for an increased 
monthly apportionment of the veteran's VA 
compensation benefits in excess of $55.50 
each on behalf of the two minor children 
of the veteran in her custody.  In doing 
so, the RO must ensure that it has 
followed special procedural regulations as 
set forth in 38 C.F.R. §§ 19.100, 19.101, 
and 19.102, regarding contested claims.  
If the decision remains adverse to the 
appellant, the RO should provide the 
appellant and the veteran with a 
Supplemental Statement of the Case and the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant and veteran have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



